— • Order sustaining objections of the witness respondent to questions propounded to him reversed upon the law and the facts, with ten dollars costs and disbursements to appellants, and application to compel him to answer granted, with ten dollars costs. Examination to be continued on five days’ notice at place and hour stated in subpoena. None of the questions propounded directly concerned Bedford Home Builders, Inc., the judgment debtor, for which the witness was attorney. All of the questions involved matters relating to Granway Estates, Inc., and the record fails to show that the witness was attorney for that company or any of its officers. Furthermore, even if the questions had related to Bedford Home Builders, Inc., they did not call for the disclosure of any communication that had been made in confidence; and the communication not being confidential, the attorney was not privileged from disclosing it. (Baumann v. Steingester, 213 N. Y. 328.) Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur.